     Case 2:20-cv-09692-SB-JC Document 12 Filed 01/15/21 Page 1 of 1 Page ID #:85


                                                              Janaury 15, 2021
1
                                                                  VPC
2

3

4
                           UNITED STATES DISTRICT COURT
5

6                         CENTRAL DISTRICT OF CALIFORNIA
7
     UNITED AFRICAN-ASIAN           Case No.: 2:20-cv-09692-SB (JCx)
8    ABILITIES CLUB, ON BEHALF OF
     ITSELF AND ITS MEMBERS; JESSIE
9
     JAMES DAVIS IV, AN INDIVIDUAL, ORDER TO SHOW CAUSE RE:
10                                  DISMISSAL
               Plaintiffs,
11

12   vs.
13
     ALTA VISTA SUNSET LLC;AND
14   DOES 1 THROUGH 10, INCLUSIVE,
15                 Defendants
16          The parties filed a notice of settlement on January 14, 2021.
17

18
            IT IS HEREBY ORDERED that the parties are to show cause why the

19   action should not be dismissed with prejudice on February 26, 2021 at 8:30 a.m. If
20   the parties file a proposed order to dismiss the entire action with prejudice by
21   February 19, 2021, the OSC shall be taken off calendar without further notice.
22   Otherwise, the parties shall appear at the OSC hearing, and the Court shall set a
23   trial date.
24          IT IS FURTHER ORDERED that all other hearings and deadlines are
25   vacated.
26

27   DATED: January 15, 2021                    _______________________________
28                                                   Stanley Blumenfeld, Jr.
                                                    United States District Judge
